Hall, J.
The only points made in this court by the defendant for the reversal of the judgment herein, are: That the trial court improperly refused to give an instruction in the nature of a demurrer to the evidence, asked by the defendant; and that the trial court improperly gave instruction number three for the plaintiffs.
I.
In support of its first point it is contended by the defendant that it appears from the evidence introduced by the plaintiffs themselves that the wife was guilty of negligence proximately contributing to cause the injury •complained of. It is argued that this is true because from all the evidence concerning the nature of the crossing, the character of the team driven by the wife, the time of day at which, and the manner in which the accident happened, it is impossible to escape the conclusion that if the wife had used ordinary care the. accident would not have occurred;
*214The court below submitted to the jury, by proper instructions, the questions, whether the crossing was; reasonably safe, whether the wife was injured by reason of the crossing having been unsafe, and whether the wife was at the time of the accident exercising reasonable care. No objection is urged here to the form of the-instructions submitting those questions. In fact the instructions were more than fair to the defendant because they imposed npou the plaintiffs the burden of proving-the exercise by the wife of reasonable care at the time of the accident. The evidence fully justified the court in submitting to the jury the question whether the crossing was reasonably safe. The finding by the jury, that the crossing was not reasonably safe, is binding upon, us. The wife had the right to presume that the crossing was reasonably safe, and to act upon such presumption. It may be that the evidence did show that, had the wife known the condition of the crossing, she could have-safely driven across it by the use of reasonable care.
But the evidence did not show that she knew the-condition of the crossing, and we will not assume that she did know of such condition. It ivas proper, therefore, for the trial court to submit to the jury the question whether the wife was in the exercise of reasonable-care, and to overrule the demurrer to the'evidence.
IL
In this case the husband was a nominal party, the action having been instituted to recover the damages sustained by the wife.
The damages recoverable in this case were the damages personal to the wife. It is conceded that the damages sustained by the husband in consequence of the injuries done to the wife were not recoverable in this-case. But the plaintiffs’ counsel contends that no harm resulted from the instruction on the measure of damages directing the jury to assess such damages as they might *215believe to be a reasonable and fair compensation to plaintiffs for the injuries of the wife, because the jury could not have understood the language of the instruction to include the damages resulting to the husband in consequence of the wife’s injuries.
The argument being that the wife’s damages are “for her injuries,” and the husband’s damages “ are such as result to the husband in consequence of her injuries /” and that it cannot be maintained that the jury interpreted the instruction, directing them to assess such damages as might compensate the plaintiffs for the wife’s injuries, to include damages done to the husband in consequence of those injuries.
In this case, as it was proper for the purpose of showing the character of the wife’s injuries, the plaintiffs introduced evidence of the time during which the wife was confined to her bed and room on account of her injuries, and of the treatment of her therefor by physicians. We are of the opinion that the instruction, especially in connection with such evidence, was calculated to lead the jury to believe that they should in making their verdict consider the damages sustained by the husband in consequence of the wife’s injuries.
The instruction was all the more calculated to so influence the jury, because, after directing them if they should find for plaintiffs, to assess such damages as they might believe to be a reasonable and fair compensation to the plaintiffs for the injuries of the wife, the instruction continued, u including her physical pain and mental anguish and suffering which has been the direct result of such injuries.”
The physical pain, mental anguish and suffering endured by the wife in consequence of her injuries were the principal items of the damages personal to herself, and. if at the time of the trial she had fully recovered from her injuries they were the only items of such damages. The special mention by the instruction of those items of the damages *216to be assessed by the jury, in the absence of a full and complete statement of the true measure of damages, and in connection with the direction to the jury to assess such damages as they might believe to be a reasonable and fair compensation to the plaintiffs (both husband and wife) for the wife’s injuries, was certainly calculated to lead the jury to include in their verdict damages belonging to the husband as well as those personal to the wife. And it is impossible for us to say that the jury did not so do. '
For the error indicated the judgment is reversed and cause remanded.
All concur.